Case 2:20-cv-02504-BRM-JAD Document 23 Filed 10/29/20 Page 1 of 2 PageID: 631




NOT FOR PUBLICATION

                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 RUPERT CALVIN BELL AND
 KYLE T. NELSON.,

              Plaintiffs,

 v.
                                                  Civil Action Nos.: 19-12980(BRM) (JAD)
                                                                     20-2504(BRM)(JAD)
 TOWNSHIP OF MAPLEWOOD,
 MAYOR VICTOR DELUCA,
 SONIA ALVES-VIVEIROS,
 NANCY ADAMS, DEAN DELUCIA,
                                                                       ORDER
 GREGORY LEMBRICK, FRANK
 MCGEHEE, JOSEPH MANNING,
 HEAD DOE(S), JOHN DOES 1-10,
 fictitious parties,

              Defendants.

JOSEPH A. DICKSON, U.S.M.J.

        This matter comes before the Court by means of a status conference held in both Bell v.

Maplewood, No. 19-cv-12980(BRM)(JAD) (“Bell I”) and Bell v. Maplewood, No. 20-cv-

2504(BRM)(JAD) (“Bell II”). For good cause shown, and:

        WHEREAS the Court held a status conference in both Bell I and Bell II on October 22,

2020;

        WHEREAS the Court discussed outstanding issues in both matters including motions for

default judgment; entries of default; and service of process issues;

        WHEREAS the Court and the parties also discussed that the complaint filed in Bell II,

(No. 20-2504, ECF No. 1) is, per admission of Plaintiff’s counsel, identical to the proposed

amended complaint Plaintiff sought leave to file in Bell I (No. 19-12980, ECF No. 37); and

        WHEREAS with consent of both parties:
Case 2:20-cv-02504-BRM-JAD Document 23 Filed 10/29/20 Page 2 of 2 PageID: 632




IT IS on this 29th day of October, 2020,

       ORDERED Plaintiff’s counsel will effectuate service of the Bell II complaint, (No. 20-

2504, ECF No. 1) upon Defendants’ counsel via email;

       ORDERED that Defendants will have 45 days from service to respond to the complaint;

       ORDERED that Defendants’ counsel will submit a status letter to the court via ECF by

11/05/2020 indicating whether potential Statute of Limitations concerns exist in Bell II;

       ORDERED that as the parties agreed at the conference that a single lawsuit should exist

in these matters, if the status letter on 11/05/2020 indicates that no Statute of Limitations issue

exists in Bell II, then the Court will administratively terminate Bell I;

       ORDERED that should the 11/05/2020 status letter indicate that a Statute of Limitations

issue exists in Bell II, then the Court will convene a hearing to resolve the issue of one operative

complaint together with a process for addressing the statute of limitations issue;

       ORDERED that the motions for Default Judgment in Bell I, ( No. 19-12980, ECF No. 44)

and Bell II, (No. 20-2504, ECF No. 16) are DENIED without prejudice; and

       ORDERED that all entries of default in Bell II are hereby vacated.


                                                       SO ORDERED


                                                       /s/ Joseph A. Dickson
                                                       HON. JOSEPH A. DICKSON, U.S.M.J.


Dated: October 29, 2020


cc:    Hon. Brian R. Martinotti, U.S.D.J.




                                                  2
